Mr. Justice Phillips delivered the opinion of the-court: The note having matured and suit been instituted thereon, if a judgment is rendered no subsequent holder-can thereafter maintain a recovery on the same. (Middleton v. Griffith, 31 Atl. Rep. N. J. 405.) It is a matter with which the defendant has no concern as to rights between the plaintiff and another in the beneficial interest in the judgment, unless his defense is set off, payment, etc. Parks v. Brown, 16 Ill. 454. Possession of the note is prima facie evidence of ownership, and a payee or endorsee in possession may recover, notwithstanding an endorsement of his name on the back thereof. (Gillham v. State Bank, 2 Scam. 245; Laflin v. Sherman, 28 Ill. 391; Palmer v. Gardiner, 77 id. 143; Best v. Nokomis Nat. Bank, 76 id. 608.) Notwithstanding the endorsement, the plaintiff, when the note again comes to his possession, may disregard the endorsement or strike it out. Its existence does not defeat a recovery. Parks v. Brown, 16 Ill. 454; Richards v. Darst, 51 id. 140; Humphreyville v. Culver, Page, Hoyne & Co. 73 id. 485; Palmer v. Gardiner, supra; Best v. Nokomis Nat. Bank, supra. The purpose for which the note was delivered to the plaintiff, with the manner of the endorsements, was sufficient to authorize suit in the plaintiff’s name. The third proposition stated a fact shown by the evidence, and ignores the fact of the return of the note to the plaintiff, and possession, etc. The second and fourth propositions have the same vice. It was not error to refuse those propositions. The note was admissible in evidence, and it was not error to enter judgment thereon. Nor .was it error in the Appellate Court to affirm that judgment. A motion is entered in this court to affirm the judgment and assess ten per cent damages because the appeal is alleged to be taken for delay. That motion can not be sustained under the questions presented on this record. Questions of law are here presented. The judgment is affirmed. Judgment affirmed.